                   Case 3:17-cr-00129-MPS Document 256 Filed 01/30/19 Page 1 of 4


                                                           D       S DISTRICT COURT
                                                                  of Connecticut

     UNITED STATES OF       AMERICAtii$                                  UDGMENT IN A CRIMINAL CASE
                                                  .'i\ii   J0 A iC' 3
                    VS                                              CASE NO. 3: 1 7CR129 (MPS)
                                            US   i':ì;iì,iiT   CûURTUSM No: 25410-014
      RAYMOND MCLAUGHLIN                         i'l ;,1':";ì:l CT
                                                                        HENRY K. KOPEL
                                                                        Assistant United States Attorney

                                                                        RAYMOND MCLAUGHLI N (self representedl



     THE DEFENDANT: was found guilty by jury on count 2 of the indictment.

    Accordingly, the defendant is adjudicated guilty of the following offense:
            Title & Section                    Nature of Offense                 Offense Concluded         Count
        18 U.S.C. S 1001(aX3)                  False Statement                      April24,2014             2



    The Court imposed a non-Guidelines sentence due to the defendant's lack of criminal record and the fact that
    the Guidelines range was partially loss driven. The Court found that the loss in this case did not capture the
    most impo-rtant aspects of the offense and reflected conduct that, though criminal, in most other
_   circumstanc__es is:n_ot prçsequted, at læst whqn unaccompanied by the-more seriouE,=non.loss.causing
    conduct that occurred in this case. The Court nonetheless imposed a substantial prison sentence to reflect
    the serious nature of the non-loss-causing aspects of the offense, which included the harassment of a state
    court judge. The Court also found that the sentence imposed was sufficient but not greater than necessary
    to serve the pur:poses of sentencing       and that the Court would have imposed the same sentence even if its
                                           -
    Guidelinês calculations liad beên different:, in light of the dêfendant's lack of remorse and lengthy and      :


                           'acting
    continuing history of          on his "sovereign citizen" ideology. Finally,.the Cot¡rt: imp.osed a condition of
    supervised release aimed at curbing the defendant's pattern.of frivolous, harassing filings in court and other
    government ageniies, based on the defendant's history and characteristics, including his cónduct in this case.

    IMPRISONMENT
    The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
    total of 30 months.

    SUPERVISED RELEASE
    Upon release from imprisonment, the defendant shall be on supervised release for a total term of 3 years

    The Mandatory and Standard Conditions of Supervised Release as attached, are imposed. ln addition, the
    following Special Conditions are imposed:


               1   Unless you obtain permission in writing from the Court beforehand, you are prohibited
                   from filing claims, liens, lawsuits, notices, or other similar papers with the state court,
                   the federal court, on the land records, or any commercial registry, or with the U. S.
                   Attorney's Office, the lnternal Revenue Service, the Treasury Department, or the
                   Gonnecticut Commission of Revenue Services. This condition does not apply to
                                                                                                                       1
          Case 3:17-cr-00129-MPS Document 256 Filed 01/30/19 Page 2 of 4


          documents legitimately filed in this Court to challenge the defendant's conviction or
          sentence.


     2.   You are prohibited from sending correspondence to the U. S. Attorney's Office, the
          Probation Office, the District Gourt, or any state or federal prosecutor, judge, or
          probation officer without permission ahead of time from the Court.




CRI MINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments as follows:

Special Assessment: $100.00



It is further ordered that the defendant will notify the United States Attorney for this district within 30 days
of any change of name, residence or mailing address until all costs and special assessments imposed by
this judgment, are paid.



JUDICIAL REGOMMENDATIONS TO THE BUREAU OF PRISONS
No recommendations


                                               Januarv 24.2019
                                               Date of lmposition of Sentence



                                               /s/ MICHAEL P. SHEA
                                               Michael P. Shea
                                               United States District Judge
                                               Dale:113U2419




                                                                                                             2
                            Case 3:17-cr-00129-MPS Document 256 Filed 01/30/19 Page 3 of 4

                                                      CONDITIONS OF SUPERVISED RELEASE

ln addition to the Standard Conditions listed below, the following indicated              (r)   Mandatory Conditions are imposed:

                                                                     MANDATORY CONDITIONS
(1) You must not commit another federal, state or local crime.
(2) You must not unlawfully possess a controlled substance.
(3) Youmustrefrainfromanyunlawful useof acontrolledsubstance. YoumustsubmittoonedrugtestwithinlSdaysof releasefromimprisonment
              and at least two periodic drug tests thereafter, as determined by the court.
              !   The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future substance abuse. lc¡reckl
              appl¡cable)

(4) I You must cooperate in the collection of DNA as directed by the probatlon officer. þheck appt¡cabte)¡r


(5) n You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. $ 16901, et seq.) as directed               by the
              probation offìcer, the Bureau of Prisons, or any state sex offender registration agency in which you reside, work, are a student, or were convicted
              of a qualifying offense. þheck ¡Í apptícabte)
(6)    tr   You must participate in an approved program for domestic violence.      þheck¡rappt¡cabte)




                                                                      STANDARD CONDITIONS

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed because they
establish the basic expectat¡ons for your behavior while on supervision and identify the minimum tools needed by probation officers to keep informed,
report to the court about, and bring about improvements in your conduct and condition.


(1)         You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your release from
            imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time frame.
(2)         After initially reporting to the probation office, you will receive instructions from the court or the probation offìcer about how and when you must
            report to the probation officer, and you must report to the probation officer as instructed.
(3)         You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the court or the
            probation officer.
(4)         You must answer truthfully the questions asked by your probation officer.
(5)         You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living arrangements (such
            as the people you l¡ve with), you must notify the piobation officer at least 10 days before the change. lf notifying the probation officer in advarice is
            not possible due to unànticipated circumstancés, you must notify the probàtion offìcer within 72 hours of becoming aware of a change or expected
                                                                                                                                                                            :
(6)         9:i"åi;,   ailow the probation offìcer to visit you at any time at your home ¡r êlsewheie, and yóu must permit the piobation offìcêr to take any items
            prohibited by the conditions of your supervision that he or'she observes in plain view.
(7)         You must work full time (at least 30 hours per wôek) at a iawful type of employment, urllêss the probation officer excuses you from doing so. lf you
            do not.have full{ime employment you must try to fìnd full{ime employrnent, unless the probation officer excuses you from do¡ng so. lf you plan to
            change whére you work or anything about your work (such as your position or youi job responsibilities), you must notify the probation off¡cer at
            least 1 0 days before the change. lf notifying the probation officer at least 1 0 days in advance is not possible due to unanticipatéd circurnstances,
            you.must notify the probat¡oñ officêr within 72 hours of becoming aware of a change or expectèd change.
(B)         You must not communicate or interact w¡th someone you know is engaged in criminal activity. lf you know someone has been convicted of a felony,
            you must not knowingly communicate or interact with that person without first getting the permission of the probation offìcer.
(e)         lf you are arrested or quëstioned by a law enÏorcement officer, you must notify the probation officer within 72 hours.
(10)        You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was designed,
            or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
(11)        You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without first getting the
            permission of the court.
(12)        You must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                                                                        I
                                                                                                                                                                        J
                      Case 3:17-cr-00129-MPS Document 256 Filed 01/30/19 Page 4 of 4

  Upon a fìnding of a violation of supervised release, I understand that the court may (1) revoke supervi sion and impose a term of
  imprisonment, (2) extend the term of supervision, and/or (3) modify the conditions of supervision

  These conditions have been read to me. I fully understand the conditions and have been provided a copy of them

         (Signed)
                    Defendant                                                                       Date



                    U.S. Probation Officer/Designated Witness                                       Date




  CERTIFIED AS A TRUE COPY ON THIS DATE

  By:
        Deputy Clerk




  RETURN

  I have executed this judgment as follows

    Defendant delivered on                      to                                                                          with a certified
' -'oopy of this judgment.




                                                                                                            Brian Tayloi.
                                                                                                  Acting   U nitedStates Marshal

                                                                                 By
                                                                                                           Deputy Marshal




                                                                                                                                               4
